DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marocchi (US 20110143651) further in view of Mills (US 20130331139) further in view of Simha (US 20210407665) further in view of Schuette (20150111516).
	Regarding claim 1, Marocchi teaches an apparatus to manage network resources for communication between agencies involved in an incident, the apparatus comprising:
an incident manager (Fig. 1 Controller System 160, [0020]) comprising processing circuitry (Fig. 1 controller 162) and a memory (Fig. 1 164) configured to:
receive an indication of an emergency or public safety incident at an incident scene to which responders are to be dispatched ([0052] “In one illustrative implementation, a video stream is analyzed (by functions 212) and detects a person running from a store; and within the audio portion of the video stream, a gunshot is detected. Also, a white vehicle with license plate JM 2407 is determined to have driven by the incident scene shortly before the gunshot was detected, and an alarm at the store is triggered. The video stream, and the associated meta data (e.g., a person running from the store, a gunshot detection, and the license plate number, description of the vehicle, the alarm sensor going off) is provided as inputs to the media selection and insertion control function 202, which applies incident-based rules to these inputs and determines that an incident exists and provides this information to the CAD system 150. The CAD system dispatches police to the scene”.  The received video stream and the meta data reads on “receive an indication…”), 
determine attributes of a plurality of user equipment (UEs) to be dispatched to the incident scene, the attributes of the UEs determined dependent on a type of the emergency or public safety incident and ([0039] the determination of the existence of the incident and thus the trigger for selecting certain media inputs to push to the responders can be made by the media selection and insertion control function 202 applying the incident-based rules; [0052] “The video stream, and the associated meta data (e.g., a person running from the store, a gunshot detection, and the license plate number, description of the vehicle, the alarm sensor going off) is provided as inputs to the media selection and insertion control function 202, which applies incident-based rules to these inputs and determines that an incident exists and provides this information to the CAD system 150. The CAD system dispatches police to the scene.”), 
negotiate with agency consoles of the agencies, the attributes of the UEs comprising capabilities of, and network resources to be used by the UEs for the determined type of emergency or public safety incident ([0037] “the media selection and insertion control function 202 receives (402), from the analysis functions 212, a plurality of media inputs (e.g., sensor inputs, video inputs, data inputs, audio inputs, and metadata associated with those inputs such as detection of gunshot, leak, explosion, etc.). It further receives .. information regarding the users groups and devices that are active, device capabilities or resources ..network resource capabilities .. to which the users are connected”; [0044] “the bit rate of the selected media content might be changed to match users' devices and/or network transport capabilities... at least one of the selected media inputs is upconverted from one bit rate format to a higher bit rate format for delivery to the users..the format of selected media inputs can be changed to match a display screen size (for displaying images or video) or to match text, video, and/or codec capabilities of a user's device..the capabilities of group sessions in the system (e.g., voice, video, multicast, etc.) can be determined, and the selected media input reformatted to match those capabilities. For example, if recipients are numerous and broadcast SMS (Short Messaging Service) is not available, a selected text input can be transcoded to match an available multicast-capable voice group”); and
control, via communication with a network resource orchestrator, a lifecycle of a network resource to provide communication service among the agencies for the emergency or public safety incident, the lifecycle including instantiation (Fig. 5; select a network Step 502 which would start of a new life cycle of a network resource [0042]), 
modification ([0051] “This change in the mode of delivery may comprise reformatting (510) certain of the media content from one format to a different format due to a change in available network resources (e.g., changing video to voice or text due to a decrease in available bandwidth, or vice versa) and delivering the reformatted media to the groups consistent with the capabilities of the users. The change in the mode of delivery may comprise selecting (512) a completely different network to deliver the situation relevant media to the groups.”), and 
termination of the network resource, the lifecycle controlled based on communication from each UE to the incident manager indicating the attributes of the UE (Fig. 5; select a new network at Step 512 would terminate the life cycle of network resource from step 502).
Marocchi does not explicitly teach the UEs associated with a plurality of agencies.  In an analogous art, Mills teaches the UEs (Fig. 1 communication devices 14A-C…) associated with a plurality of agencies (Fig. 1 communication devices 14A-C associated with Agencies A-C).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Marocchi ‘s teaching of Incident Manager to also include Mills’ teaching of the UEs associated with a plurality of agencies so that the Incident system can be associated with plurality of Agencies thereby having the ability to handle the many different types of situations.
However, Marocchi does not explicitly teach that the network resource is a network slice.  In an analogous art, Simha teaches the network resource is a network slice ([0040] allocating network slices to one or more communications processes; [0043] “video interactions between network device 150 and responder device 140 are described herein, and to maintain allocations of network resources, one or more embodiments can allocate a network slice with characteristics including, but not limited to, increased speed, lower latency, and increased security”).  Therefore, it would have been obvious for one of ordinary skill in the art before the invention to substitute Marocchi’s teaching of network resource to be network slice as taught by Simha so that the system can be compatible with 5G system thereby increase the Incident Manager’s quality.
However, Marocchi does not teach terminate of the network resource, the lifecycle controlled based on arrival to and departure from the incident scene.  
In an analogous art, Schuette teach terminate of the network resource, the lifecycle controlled based arrival to and departure from the incident scene ([0015] “The incident scene network by its nature will be very dynamic. When an emergency arises, first responders are assigned to the incident and arrive on scene over time. During the course of the incident, first responders may be assigned/unassigned to the incident and arrive/leave the scene. Moreover, as first responders move about the incident scene, the connection of their devices to the network may change, particularly in an urban environment. Thus, the network is likely to have nodes where the connections between the nodes and the nodes themselves come and go during lifetime of the network.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to further modify Marocchi’s teaching to terminate the network resource based on communication from each UE to the incident manager indicating arrival to and departure from the incident scene so that the resource will not be wastefully allocated to UE that already left the scene. 


Regarding claim 2, Marocchi, Mills, Simha and Schuette teach the apparatus of claim 1, wherein the responders are first responders and the agencies are first responder agencies, and the processing circuitry is further configured to:
select, in response to reception of the indication (Mills, Fig. 13 step 1310 receives Incident information), an incident code to identify the emergency or public safety incident; and 
for each of the agency consoles: generate, for transmission to the agency console, an indication report including the incident code (incident identifier), the type of the incident, and desired attributes of the UEs associated with the agency console for negotiation with the agency console (Mills, Fig. 13 [0147] “In step 1340, an incident communications network among the communications resources to be marshaled into the incident communications network is established. As discussed above in detail, establishing the incident communications network includes establishing an incident identifier associated with the incident. An electronic message is then transmitted or another means may be used to invite one or more individuals, one or more communications resource, and one or more administrators to be electronically coupled to the incident communications network;” See Fig. 5 also)

Regarding claim 3, Marocchi, Mills, Simha and Schuette teach the apparatus of claim 2, wherein the processing circuitry is further configured to obtain, from the agency consoles, unique user identities (IDs) of, and roles of the first responders associated with the UEs to be dispatched prior to generation of a network slice request to the network slice orchestrator to instantiate the network slice (Mills [0147] “In step 1340, an incident communications network among the communications resources to be marshaled into the incident communications network is established. As discussed above in detail, establishing the incident communications network includes establishing an incident identifier associated with the incident. An electronic message is then transmitted or another means may be used to invite one or more individuals, one or more communications resource, and one or more administrators to be electronically coupled to the incident communications network.”)

Regarding claim 14, Marocchi, Mills, Simha and Schuette teach the apparatus of claim 1, wherein the processing circuitry is further configured to control the network resource orchestrator to instantiate the network resource prior to a first UE joining the incident, the first UE being a first of the UEs to join the incident (Mills; Fig. 5 shows the Incident is created at step 73/network resource is allocated which is prior to Step 83 of accepting/joining an Invitation from User B; Simha teaches network resource in the form of network slice).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marocchi, Mills, Simha and Schuette further in view of Jin (US 20100262702).
Regarding claim 15, Marocchi, Mills, Simha and Schuette teach the apparatus of claim 1, wherein the processing circuitry is configured to at least on control the network slice orchestrator to instantiate the network slice prior to a first UE joining the incident, the first UE being a first of the UEs to join the incident (Mills; Fig. 5 shows the Incident is created at step 73/network resource is allocated which is prior to Step 83 of accepting/joining an Invitation from User B; Simha teaches network resource in the form of network slice).  However, Mills does not teach the allocating of network resource in response to the joining of the participant.  In an analogous art, Jin teaches the concept of Mills does not teach the allocating of network resource in response to the joining of the participant ([0085] “D3. After the participant joins the conference successfully, the SIP proxy server controls the content gateway to allocate a conference resource.”)  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Mills’ teaching to allocate resource/network slice in response to the joining of the first participant so that no resource is waisted prior to the joining of the first participant.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection using Schuette (20150111516).


Allowable Subject Matter
Claims 4-13, 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with addressing / including the structural deficiency corrections noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dung  Lam/
Examiner, Art Unit 2617


/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646